As filed with the Securities and Exchange Commission on March 16 , 2011 Registration No. 333- 150593 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VORNADO REALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) 22-1657560 (IRS Employer Identification Number) NEW YORK, NEW YORK 10019 (Address of Principal Executive Offices) (Zip Code) VORNADO REALTY TRUST 2 (Full Title of the Plan) Joseph Macnow Vornado Realty Trust 888 Seventh Avenue, New York, New York 10019 (Name and Address of Agent for Service) (212) 894-7000 (Telephone Number, Including Area Code, of Agent for Service) Copies to: William G. Farrar, Esq.
